Examiner’s Amendment and Reasons for Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with T. David Bomzer on 12/29/2021.
The following claims are allowed: 8, 12-19
Examiner’s Amendment
Changes to the claims:
Claim 1: (canceled)
Claim 2: (canceled)
Claim 3: (canceled)
Claim 4: (canceled)
Claim 5: (canceled)
Claim 6: (canceled)
Claim 7: (canceled)
Examiner’s Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The closest art of record is Hao, Ames, Lindell and Lefor.
Hao teaches an internal insert for a header substantially as claimed, however, as noted by Applicant (see remarks pages 11-12), fails to teach the additionally recited features of the frustoconical tip segment, bottom tapered segment, and ring based having spaced apart ribs. Ames teaches an insert having varying diameters is known.  Lefor teaches such arrangements are known in the art to be used for evaporators.  Abesnt impermissible hindsight, none of the reference suggest the combination of the presently recited frustoconical tip segment, bottom tapered segment, and ring based having spaced apart ribs.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763